DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment & Arguments
Applicant’s amendment and arguments with respect to claims 1-5, 8-13 and 15-20 have been considered but are moot because the new ground of rejection does not rely on any or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Messmer (US 2013/0076763) in view of Glotzbach et al. (US 2017/0221186).

Regarding claim 1, Messmer discloses an electronic device (figs. 1-8), comprising: 
(par. [0075], [0056] and figs. 1A & 3. It should be noted that “comprising” is open-ended. As such, a camera can be understood as either externally coupled to or integrated in the electronic device); 
a display (abstract and par. [0002]); and 
control circuitry (Fig. 1A) configured to: generate tone mapping parameters for the image using the image metadata, wherein the tone mapping parameters are based on at least one of whether skin is present in the image and camera settings in the image metadata file (see figs. 1A, 2A, 3; par. [0033], [0047], [0056]-[0057] and note that color specific color regions such as skin tone or objects are used to determine tone mapping parameters); and 
display the image on the display in accordance with the tone mapping parameters (par. [0002]).
Although Messmer teaches a specific color such as skin tone that is considered for tone mapping as discussed above, Messmer does not explicitly disclose whether a face is present in the image. 
However, as taught by Glotzbach, it is well known in the art that skin tone encompasses skin of human face and that detection of human face is essential since human face is a common subject in photographs, and it is therefore very important to recreate face without introducing artifacts or aberrations (see Glotzbach, par. [0003], [0022], [0032]). 
Therefore, it would have been obvious to one of ordinary skill in the art to configure the apparatus in Messmer to include face detection in relation to skin tone taught by Glotzbach so that tone mapping parameters for the face would be determined appropriately to improve image quality without introducing artifacts.   


Regarding claim 10, the combination of Messmer and Glotzbach also discloses that the tone mapping parameters define a tone mapping curve that maps content luminance values associated with the image to display luminance values (see Messmer par. [0023], [0045], [0047], [0053]).

Claims 2-5, 11-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Messmer and Glotzbach and in further view of Guo et al. (US 2015/0245044).

Regarding claim 2, Messmer and Glotzbach are silent regarding the camera captures the image in high dynamic range mode.  
It is well known in the art as recognized by Guo that a camera can utilize a high dynamic range (HDR) image sensor to capture high dynamic range image for better dynamic range and quality in comparison to standard dynamic range (see Guo, Figs. 1 & 2 and par. [0041]).
In light of the teaching of Guo, one of ordinary skill in the art would have been motivated to modify the apparatus to utilize a high dynamic range image camera in the modified electronic device to obtain higher image quality at extended dynamic range.


Therefore, it would have been obvious to one of ordinary skill in the art to further configure the modified device to incorporate the teaching of Guo for reducing dynamic range of the image before generating the tone mapping to enable proper displaying on a lower dynamic range display unit in a compatible mode beside a higher dynamic range display unit.

Regarding claim 4, it is also seen in the combination of Messmer and Guo that the control circuitry increases the dynamic range of the image using the tone mapping parameters (see Messmer, par. [0047] and Guo, par. [0059], wherein standard dynamic range (SDR) in then increased to high dynamic range (HDR) using the tone mapping parameters during inverse tone mapping to HDR).

Regarding claim 5, the combination of Messmer and Guo also discloses that the tone mapping parameters are stored with the image metadata (see Guo, par. [0031]).

Regarding claim 11, the subject matter of this claim is also met by the combined teaching of Messmer, Glotzbach and Guo as discussed in claims 1, 2 and 10 above.

Regarding claim 12, the subject matter of this claim is also met by the discussion in claims 3-5 above.

Regarding claim 13, it is also seen in the combined teaching of Messmer, Glotzbach and Guo that the image is displayed after the control circuitry applies the second tone mapping process to the image (see Guo, par. [0060] in which the display unit 282 displays the image after tone mapping to render high dynamic range (HDR) image). 

Regarding claim 16, the subject matter of this claim is also met by the combined teaching of Messmer,  and Guo as discussed in claims 1, 2, 5 and 10. 

Regarding claims 17-19, these claims are also met by the discussion in claims 12, 13 and 3. 

Claims 9, 15 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Messmer, Glotzbach and Guo et al. as applied to claim 8 and in further view of Batur et al. (US 2011/0229019).

Regarding claim 9, although Messmer, Glotzbach and Guo are silent about the mapping algorithm that is based on training data collected from a population of users, this lack of teaching is well recognized by Batur in paragraph [0046] in which a tone mapping algorithm is 
For that reason, it would have been obvious to one of ordinary skill in the art to further incorporate the teaching of Batur into the modified device for the benefit of obtaining more accurate tone mapping curve to reproduce high quality image.

Regarding claims 15 and 20, these claims are also met by the analysis of claim 9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAN T TRAN/Primary Examiner, Art Unit 2697